DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 16-20, in the reply filed on 6/2/2022 is acknowledged.
Claims 12-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2022.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities: section headings are missing.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the orthogonal projection region" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 2 recites the limitation "the functional element of the second intermediate layer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. There is no reference to the functional element being included in the second intermediate layer. Appropriate correction is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 fails to further limit claim 2 from which it depends, since it recites a limitation that is substantially identical to that recited in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mennig (US 2015/0301367).
Mennig teaches a laminated pane with a functional element with electrically controllable optical properties (Fig. 4), comprising a laminated stack sequence composed of an outer pane (outer pane 1), a first intermediate layer (layer 12), a second intermediate layer (layer 13), and an inner pane (inner pane 2), and a functional element (element 4) with electrically controllable optical properties (paragraph [0082]), which functional element (4) is arranged, at least in sections, between the first intermediate layer and the second intermediate layer (Fig. 4), wherein at least one transparent body (film 9 and/or 10) is arranged between the outer pane and the functional element and between the inner pane and the functional element in sections, the transparent body is arranged completely within the orthogonal projection region of the functional element through the laminated pane, and the transparent body contains a transparent film or transparent layer (paragraph [0082]).
Furthermore, claim 1 defines the product by how the product was made. The limitation “applied by screen printing or 3D printing" is deemed a process limitation. Thus, claim 1 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies applying a transparent film. As shown above, Mennig suggests such a product. The method of forming the product is not germane to the issue of patentability of the product itself. MPEP 2113. 
	Regarding claims 2 and 17, Mennig discloses the transparent body (film 9 or 10) is arranged between the functional element (4) and the first intermediate layer (layer 12) or between the functional element (4) and the second intermediate layer (layer 13).
Regarding claims 3 and 4, Mennig discloses the transparent body consists of a transparent film which is made of PET (film 9 or 10; paragraph [0082]).
Regarding claim 5, claim 5 defines the product by how the product was made. The limitation “applied by screen printing or 3D printing" is deemed a process limitation. Thus, claim 5 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies applying a transparent layer. As shown above, Mennig suggests such a product. The method of forming the product is not germane to the issue of patentability of the product itself. MPEP 2113. 
Regarding claim 6, the transparent body in Mennig is deemed clear, since no coloration is disclosed in Mennig.
Regarding claim 7, Mennig discloses the stack sequence is laminated in an autoclave method, a vacuum bag method, a vacuum ring method, a calendar method, by means of vacuum laminators, or combinations thereof (paragraph [0061]).
Regarding claim 9, Mennig discloses the thickness of the transparent body being from 5 µm to 500 µm (paragraph [0033]).
Regarding claim 10, Mennig discloses the transparent body being a polyethylene terephthalate (PET) film with a thickness greater than or equal to 100 µm (paragraph [0082]).
Regarding claim 11, Mennig discloses the functional element being a PDLC film (paragraph [0077]).
Regarding claims 16, 18 and 19, Mennig discloses the transparent film being a polymeric transparent film (paragraph [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mennig.
Mennig fails to teach an area of the transparent body being less than or equal to 50% of an area of the functional element, and the area of the transparent body being less than or equal to 10% of the area of the functional element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent body in Mennig to have an area less than or equal to 50%, or less than or equal to 10%, of the area of the functional element, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781